     Case 3:20-cr-03125-JLS Document 41 Filed 04/28/21 PageID.94 Page 1 of 1




 1

 2

 3

 4

 5                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF CALIFORNIA
 6
                              (HONORABLE JANIS L. SAMMARTINO)
 7

 8     UNITED STATES OF AMERICA,                          )    Case No. 20CR3125-JLS
                                                          )
 9                    Plaintiff,                          )
                                                          )
       v.                                                 )    ORDER TO CONTINUE
10                                                        )    MOTION HEARING/TRIAL SETTING
       ROBERTO ARMENTA-PALAZUELOS                         )
11                                                        )
       and                                                )
12                                                        )
       ALFREDO ARMENTA-PALAZUELOS,                        )
13                                                        )
                                                          )
                      Defendants.                         )
14

15
                Pursuant to joint motion and good cause appearing, IT IS HEREBY ORDERED that the
16     motion hearing/trial setting is continued from April 30, 2121 to June 25, 2021 at 1:30 p.m.
       Defendants shall file acknowledgements of the new hearing date by May 14, 2021.
17
                For the reasons set forth in the joint motion, the Court finds that the ends of justice will be
18
       served by granting the requested continuance, and these outweigh the interests of the public and the
19     defendants in a speedy trial. Accordingly, the delay occasioned by this continuance is excludable

20     pursuant to 18 U.S.C. § 3161(h)(7)(A), as well as under 18 U.S.C. § 3161(h)(1)(D).
                SO ORDERED.
21
       Dated: April 28, 2021
22
